DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	The newly added Claim 35 is objected to because of the numbering o is incorrect. The claim should be numbered as claim 25.  Appropriate correction is required.

Response to Amendment
3. 	Claims 1-7, 9, 10, 15-24 and 35 are pending.
	Claims 1, 5, 9, 15-19, 20 have been amended.
	Claims 8, 11-14 have been canceled. 
	Claims 21-24 and 35 are new claims. 

Response to Arguments
4.	The 35 U. S. C. § 101 rejection with respect to claims 15-20 is hereby withdrawn in light of the claims amendment presented on 12/18/2020. 
Responses regarding 103 rejection arguments 
5.	Applicant's arguments filed on 12/18/2020 have been fully considered but they are not persuasive. Applicant argues the cited portion of the reference fails to teach or suggest “based on a pull initiated by the electronics unit, transferring the data file from the storage location to the electronics unit.” Particularly, applicant argues that Uczekaj does not teach the limitation “pull.” Examiner respectfully disagrees. Examiner provided interpretation for the “pull” as retrieving or receiving the data file in light of the specification. The claimed limitation “pull” is used for transferring the data file from the storage location to the electronic unit. In other words, the data file has to be retrieved or gathered from the storage location for the transferring process. The cited portion of Uczekaj col. 9 lines 1-25 teaches flight plan transferring from gateway memory to the EFD. In this case, the stored flight plan should be retrieved from the gateway memory for the transferring process. In addition, the EFD is start receiving the data flight from gateway memory as the part of the transferring process.
Applicant further argues that examiner’s interpretation of “pull” is unreasonable with the specification and its dictionary meaning. Examiner respectfully disagrees. The specification associates the pull with file transfer protocol (FTP) for the transferring. However, claim 1 does not mention the FTP.
Applicant further argues that Uczekaj does not teach the feature of “initiated by the electronic unit” associated with the claimed “transferring data file.” Examiner respectfully disagrees. The cited portion of Uczekaj teaches transferring the flight plan after an acknowledgment received from the EFD. Thus, receiving the acknowledgment triggers the flight plan transferring process from the gateway.
 Regarding claim 3, applicant argues that Uczekaj does not provide any synchronization without acceptance from operator, and provided col. 8 lines 54-67 to support that human interaction is required. However, the office action cited col. 8 lines 1-19 to teach the claimed subject matter claim 3. The cited portion teaches synchronizing the flight plan from non-certified device when the device is connected with the EFD. The synchronization is based on the two 
Regarding claim 21 applicant argues:
 “Separately, with respect to claim 21, Applicant notes that the cited references do not teach or suggest, inter alia, “transmitting a message to the electronics unit to inform the electronics unit that the data file is available and to inform the electronics unit of the storage location of the data file,” where the transmitting step is performed by the gateway.”

Examiner respectfully disagrees.  As recited in the office action, Uczekaj col. 8 lines 56-67 and col.9 1-25 and Fig. 9, teaches sending a request to the EFD for approval the new flight data available on application/portable devices. However, Uczekaj does not teach about “informs the electronic unit of storage location of the data file.”  In other words, Uczekaj is silent about “storage location of the data file.”  LeBlance col. 5 lines 50-64 teach providing URL of the FTP/HTTP server for retrieving configuration file from the server.
Applicant argues that the office does not cite adequate reason to combine Uczekaj, Sham and LeBlance, and further argues that, it not clear which rationales of MPEP 2143 the office relies upon.  In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the office action cited MPEP 2143(I)(C) for combining Uczekaj and Sham, and LeBlance col. 3 lines 4-10 is cited for combining   LeBlance with the combination of Uczekaj and Sham.
Applicant’s arguments with respect to claims 15-20 and 25 are similar with arguments presented for claim 1.Therfore, provided responses are applicable to the arguments of claims 15-20 and 25. 
Examiner’s Note: Examiner suggest the following amendment from the specification paragraph [0040] to overcome the current rejection. The paragraph discloses features performed by the pilot for initiating the data transaction by instructing the client application to transfer data updates to gateway, and informing the FMS about the updates via client/server protocol about the data updates. Furthermore, the pilot instructs the FMS to pull the data using FTP. If independent claims amended with the above features, the amendment would overcome the rejection. 

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claims 1-7,9,15-19,21-24 and 35  are rejected under 35 U.S.C. 103 as being unpatentable over Uczekaj (US 9,141,830 hereinafter referred to as Uczekaj) in view of Sham et a.  (US 2010/0312420 hereinafter referred to as Sham) further in view of LeBlance (US 8,995,440 hereinafter referred to as LeBlance).

	Regarding claim 1,
Uczekaj teaches:
“A method of transferring data, the method comprising: 
 “facilitating a handshake between an electronics unit onboard a vehicle and an application through an gateway” (Uczekaj col. 8 lines 19-40, and Fig. 9, teaches a negotiation between an application located on portable mobile device and an aircraft’s Evolution Flight Display (EFD) via a gateway for transferring flight data. The EFD are cockpit avionics devices). 
 “……….receiving data file via the gateway storing the data file in the gateway at a storage location” (Uczekaj col. 9 lines 1-10, teaches transferring flight data to the gateway and storing in the gateway memory. Since data/file is transferred between two parties, known transferring protocols in the art will be used).
“transmitting a message to the electronics unit to inform the electronics unit that the data file is available and…..(Uczekaj col. 8, lines 56-67, col. 9 lines 1-25, and Fig. 9,  teaches sending the request from the application to the EFD for approval. The request is about new available flight data on the application/portable mobile device. Polling flight updates).
 “ based on a pull initiated by the electronics unit, transferring the data file from the storage location  to the electronics unit”(Uczekaj col. 9 lines 1-25, teaches transferring the flight plan form the gateway memory to the EFD. Since data/file is transferred between two parties, known transferring protocols in the art will be used.
Examiner note: “pull” is interpreted as receiving or/retrieving. 
 Uczekaj does not teach:
“after completing the handshake…..”
“……to inform the electronics unit of the storage location of the data file; and”
Sham teaches: 
“after completing the handshake….” (Sham [0039], teaches a completion of handshake between two devices). 
Both Uczekaj and Sham teach data communication for an aircraft, therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Uczekaj’s teachings to include handshake completion process as disclosed by Sham in order to confirm a connection is successfully established by receiving a completion indication response and, would have been consistent with rationale of use of known technique to improve similar devices (methods, or products) in same way (MPEP 2143 (I) (C).

“……to inform the electronics unit of the storage location of the data file; and”
LeBlance teaches:
“……to inform the electronics unit of the storage location of the data file; and” (LeBlance col. 5 lines 50-64, providing to receiving device a uniform resource locator (URL) of FTP/HTTP server (inform…..storage location) in order to retrieve configuration file from the server).
Uczekaj, Sham and LeBlance teaches data communication for an aircraft, therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Uczekaj and Sham to provide a uniform resource locator (URL) storage location address as disclosed by LeBlance, such feature allow to the system to access the storage location wirelessly through file transfer protocol (FTP) or hypertext transfer protocol (HTTP) (LeBlance col. 3 lines 4-10).

	Regarding claim 2, Uczekaj in view of Sham, further in view of LeBlance teaches all the limitations of claim 1,
 Uczekaj teaches:
“further comprising: transmitting a message from the electronics unit to the application, either to acknowledge reception and acceptance of the data file and its contents, or to notify of an Uczekaj col. 2 lines, 45-64, and col. 12 lines 35-48, teaches sending acknowledgement confirmation by the EFD to the portable mobile device/application regarding the flight data to be received by the EFD. Thus, the EFD is configured to reject the receiving of the flight data).

	Regarding claim, 3, Uczekaj in view of Sham, further in view of LeBlance teaches all the limitations of claim 1,
 Uczekaj teaches:
“wherein the   electronics unit automatically, without acceptance from a vehicle operator” (Uczekaj col. 8 lines 1-19, teaches synchronizing the flight plan data in real time when the portable mobile device is connected with the EFD).

	Regarding claim 4, Uczekaj in view of Sham, further in view of LeBlance teaches all the limitations of claim 1.
Uczekaj teaches:
“wherein the pull is initiated after a request is received from a vehicle operator” (Uczekaj col. 3 lines 13-20, col. 8 lines 1-19, teaches  initiating synchronizing flight data to EFD  by the users such as pilots. Flight data stored in the memory of the gateway until acknowledgments received as discussed above in claim 1 and 2. The synchronization flight data can be initiated by the pilot if desired).

	Regarding claim 5, Uczekaj in view of Sham, further in view of LeBlance teaches all the limitations of claim 1.
LeBlance teaches:
 “wherein: the facilitating step and the transmitting step are performed via a first communication protocol, wherein the first communication protocol comprises a client/server protocol and the receiving step and the transferring step are performed via a second communication protocol, wherein the second communication protocol comprises a file transfer protocol (FTP) (LeBlance Fig. 1, teaches a cabin management unit comprising FTP/HTTP server which is configured to communicate with portable electronic device).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine LeBlance with Sham and Uczekaj for using client/server protocol and FTP protocol. Client/server protocol and FTP protocols are well known in the network for providing a structure for requests between client and server. The FTP is also a standard file transfer protocol, and, would have been consistent with rationale of use of known technique to improve similar devices (methods, or products) in same way (MPEP 2143 (I) (C).

	Regarding claim 6, Uczekaj in view of Sham, further in view of LeBlance teaches all the limitations of claim 1.
Uczekaj teaches:
“wherein the application is hosted on a portable electronic device” ((Uczekaj, Fig. 9, and taches the software application located on portable mobile device (e.g., non-certified device)).

Uczekaj teaches:
“wherein: the vehicle comprises an aircraft; the electronics unit comprises an avionics unit that includes a flight management system (FMS); and the application comprise an electronic flight bag (EFB) application” (Fig. 9, Uczekaj teaches a FAA certified avionics device which is an electronic information management system of an aircraft. Uczekaj Fig. 9 teaches a flight planning software to be used by flight crews to perform flight management tasks).

	Regarding claim 9, Uczekaj in view of Sham, further in view of LeBlance teaches all the limitations of claim 7.
Uczekaj teaches:
“ further comprising: aborting the transferring  step based on an instruction from the FMS (Uczekaj col. 12 lines 35-45, teaches rejecting  feature by a pilot using the EFD avionic system the transferring of flight data).

	Regarding claim 15,
Uczekaj teaches:
“A data transfer system, comprising (Uczekaj Fig. 9)
Uczekaj col. 13 lines 9 -16, teaches a software/component of the gateway configured to communicate via secure data communication connection with the EFD device. Thus, the gateway and the EFD will be able to communicate each other. The gateway also communicating with non-certified device where the application is located); 
“wherein, the processor of the gateway is operative to execute stored instructions in the memory to:  facilitate a handshake between the vehicle electronics unit and the client” application through the gateway” (Uczekaj col. 8 lines 19-40, and Fig. 9, teaches a negotiation between an application located on portable mobile device and an aircraft’s Evolution Flight Display (EFD) via a gateway for transferring flight data. The negotiation is based on request between the application and the EFD. The EFD are cockpit avionics devices).
 “………receive the data file from the client application; store the data file in the gateway at a storage location” (Uczekaj col. 9 lines 1-10, teaches transferring flight data to the gateway and storing in the gateway memory. Since data/file is transferred between two parties, known transferring protocols in the art will be used).
“transmit a message to the vehicle electronics unit, to inform the vehicle electronics -5-Application No.: 15/864,240 Attorney Docket No.: 00194-0093-00000unit that the data file is available….”(Uczekaj col. 8, lines 56-67 and col. 9 lines 1-25 teaches sending the request from the application to the EFD for approval. The request is about new available flight data on the application/portable mobile device)
“based on a pull initiated by the electronics unit,  transfer the data file from the storage location, to the vehicle electronics unit” (Uczekaj col. 9 lines 1-25, teaches transferring the flight plan form the gateway memory to the EFD. Since data/file is transferred between two parties, known transferring protocols in the art will be used).
Examiner note: “pull” is interpreted as receiving or/retrieving
  Uczekaj does not teach:
 “after completing the handshake….”
“and to inform the electronics unit of the storage location of the data file; and”
  LeBlance teaches:
 “and to inform the electronics unit of the storage location of the data file; and” (LeBlance col. 5 lines 50-64, providing to receiving device a uniform resource locator (URL) of FTP/HTTP server (inform…..storage location) in order to retrieve configuration file from the server).
Uczekaj and LeBlance teaches data communication for an aircraft, therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Uczekaj  to provide a uniform resource locator (URL) storage location address  and to communicate using FTP/HTTP server as disclosed by LeBlance, such feature allow to the system to access the storage location wirelessly through file transfer protocol (FTP) or hypertext transfer protocol (HTTP) (LeBlance col. 3 lines 4-10).
Uczekaj and LeBlance do not teach:
“after completing the handshake…..”
 Sham teaches: 
(Sham [0039], teaches a completion of handshake between two devices). 
Uczekaj, LeBlance and Sham teach data communication for an aircraft, therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Uczekaj’ s and LeBlance teachings to include handshake completion process as disclosed by Sham in order to confirm a connection is successfully established by receiving a completion indication response and, would have been consistent with rationale of use of known technique to improve similar devices (methods, or products) in same way (MPEP 2143 (I) (C).

	Regarding claim 16, Uczekaj, Sham and LeBlance teach all the limitations of claim 15.
 	Uczekaj teaches:
“wherein the processor of the gateway is further4 operative to execute stored instructions in the memory transmit a message from the vehicle electronics unit to the client application(Uczekaj col. 2 lines, 45-64, and col. 12 lines 35-48, teaches sending acknowledgement confirmation by the EFD to the portable mobile device/application regarding the flight data to be received by the EFD. Thus, the EFD is configured to reject the receiving of the flight data).

Regarding claim 17, Uczekaj, Sham and LeBlance teach all the limitations of claim 15.
 Uczekaj teaches:
Fig. 9, and col. 835-43, teaches receiving updated flight plan form the gateway by the EFD. The receiving process is automatic process. Uczekaj col. 8 lines 1-19, teach synchronizing the flight plan data in real time when the portable mobile device is connected with the EFD).

	Regarding claim 18, Uczekaj, Sham and LeBlance teach all the limitations of claim 15.
LeBlance teaches:
LeBlance teaches:
 “wherein: the facilitating step and the transmitting step are performed via a first communication protocol, wherein the first communication protocol comprises a client/server protocol and the receiving step and the transferring step are performed via a second communication protocol, wherein the second communication protocol comprises a file transfer protocol (FTP) (LeBlance Fig. 1, teaches a cabin management unit comprising FTP/HTTP server which is configured to communicate with portable electronic device).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine LeBlance with Sham and Uczekaj for using client/server protocol and FTP protocol. Client/server protocol and FTP protocols are well known in the network for providing a structure for requests between client and server. The FTP is also a standard file transfer protocol, and, would have been consistent with rationale of use of known technique to improve similar devices (methods, or products) in same way (MPEP 2143 (I) (C).


“wherein the vehicle electronics unit comprises an avionics unit that includes a flight management system (FMS) onboard an aircraft; and the gateway is onboard the aircraft” (Fig. 9, Uczekaj teaches a FAA certified avionics device which is an electronic information management system of an aircraft. Uczekaj Fig. 9 teaches a flight planning software to be used by flight crews to perform flight management tasks).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify Uczekaj’ s  and Sham a cockpit avionic unit with LeBalance’s to include a first handler module to communicate with client application in order to implement direct request based data retrieval process or access between the portable mobile device and avionic devices (LeBlance Fig. 1), and, would have been consistent with rationale of use of known technique to improve similar devices (methods, or products) in same way (MPEP 2143 (I) (C).

Regarding claim 21, Uczekaj, Sham and LeBlance teach all the limitations of claim 1.
Uczekaj teaches:
“ wherein the facilitating, transmitting, and transferring steps are performed by the gateway (Uczekaj col. 8 lines 19-40, and Fig. 9, teaches a negotiation between an application located on portable mobile device and an aircraft’s Evolution Flight Display (EFD) via a gateway for transferring flight data. The EFD are cockpit avionics devices). 

Regarding claim 22, Uczekaj, Sham and LeBlance teach all the limitations of claim 1.
Uczekaj teaches:
(Uczekaj col. 3 lines 9-12, the gateway integrated with Evolution Flight Display ( EFD) device).

Regarding claim 23, Uczekaj, Sham and LeBlance teach all the limitations of claim 15.
Uczekaj teaches:
“wherein the data file is received by the gateway via the application pushing the data file to the gateway”(Uczekaj col. 9 lines 1-5, col. 14 lines 17-22,  the data uploaded to the gateway memory from the non-certified device until the pilot’s acknowledgement receive. The non-certified device running an application to access the memory of the gateway).

Regarding claim 24, Uczekaj, Sham and LeBlance teach all the limitations of claim 15.
Uczekaj teaches:
“further comprising: before the gateway receives the data file, receiving a request from the electronics unit for updated information, wherein the data file includes the updated information” (Col. 9 lines 46-51, teaches a condition when the gateway is receiving updated flight plan from the EFD instead of receiving from the non-certified device, and communicating the updated flight plan with the non-certified device for synchronization). 


Regarding claim 35, Sham and LeBlance teach all the limitations of claim 15.
Uczekaj teaches:
“wherein the processor of the gateway is further operative to execute instructions stored in the memory to: before the gateway receives the data file, receive a request from the electronics unit for updated information, wherein the data file includes the updated information (Col. 9 lines 46-51, teaches a condition when the gateway is receiving updated flight plan from the EFD instead of receiving from the non-certified device, and communicating the updated flight plan with the non-certified device for synchronization). 

7.	Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Uczekaj (US 9,141,830 hereinafter referred to as Uczekaj) in view of Sham et a.  (US 2010/0312420 hereinafter referred to as Sham), in view of LeBlance (US 8,995,440 hereinafter referred to as LeBlance), further in view of Kimberly et al. (US 2009/0138871 hereinafter referred to as Kimberly).

	Regarding claim 10, Uczekaj, Sham and LeBlance teach all the limitations of claim 7.
Kimberly teaches:
“further comprising:  transmitting a notification from the FMS to the application notifying the application of (a) reception and acceptance of the data file and its contents, or (b) an abort or rejection of the data file and its contents (Uczekaj col. 12 lines 35-45, teaches a feature for accepting or rejecting for loading flight data by a pilot using the EFD avionic system. If accepted, there will be change information. However, Uczekaj does not teach informing the sender of the data file (i.e., the application) the acceptance or rejection of the data file by the receiver (i.e., the FMS).
Kimberly teaches reporting identifier messages regarding delivery status of content files sent to an aircraft onboard electronic system. The content file can be flight data (Kimberly [0286] [0100]).
All Uczekaj, Sham LeBlance and Kimberly teach data communication for an aircraft system. therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify Uczekaj, Sham and LeBlance to include 

	Regarding claim 20,
Uczekaj teaches:
“A data transfer system, comprising:  an onboard gateway  having a processor and memory, wherein the onboard gateway is in operative communication with  a flight management system (FMS) and configured to communicate with a client application” (Uczekaj col. 13 lines 9 -16, teaches a software/component of the gateway configured to communicate via secure data communication connection with the EFD device. Thus, the gateway and the EFD will be able to communicate. The gateway also communicating with non-certified device where the application is located)
“wherein the processor of the gateway is operative to execute instructions stored in the memory to:  facilitate a handshake between the vehicle electronics unit and the client application through the gateway………..” “…  receive the data file from the client application”(Uczekaj col. 8 lines 19-40, and Fig. 9, teaches a negotiation between an application located on portable mobile device and an aircraft’s Evolution Flight Display (EFD) via a gateway for transferring flight data. The negotiation is based on request between the application and the EFD. The EFD are cockpit avionics devices).
“inform the FMS that the data file is available…..(Uczekaj col. 8, lines 56-67, col. 9 lines 1-25, and Fig. 9,  teaches sending the request from the application to the EFD for approval. The request is about new available flight data on the application/portable mobile device. Polling flight updates).
(Uczekaj col. 9 lines 1-25, teaches transferring the flight plan form the gateway memory to the EFD. Since data/file is transferred between two parties, known transferring protocols in the art will be used).
Examiner note: “pull” is interpreted as receiving or/retrieving
Uczekaj does not teach:
 “after completing the handshake….”
 “and inform the FMS of a storage location of the data file” 
“notify the client application of (a) the reception and acceptance of the data file and its contents, or (b) the abort or rejection of the data file and its contents”
LeBlance teaches:
 “and inform the FMS of a storage location of the data file” (LeBlance col. 5 lines 50-64, providing to receiving device a uniform resource locator (URL) of FTP/HTTP server (inform…..storage location) in order to retrieve configuration file from the server).
Uczekaj, LeBlance teaches data communication for an aircraft, therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Uczekaj and Sham to provide a uniform resource locator (URL) storage location address as disclosed by LeBlance, and to know use client/server protocol and FTP protocol such features allow to the system to access the storage location wirelessly through file transfer protocol (FTP) or hypertext transfer protocol (HTTP) (LeBlance col. 3 lines 4-10), and would have been consistent with rationale of use of known technique to improve similar devices (methods, or products) in same way (MPEP 2143 (I) (C).
Uczekaj and LeBlance do not teach:

“notify the client application of (a) the reception and acceptance of the data file and its contents, or (b) the abort or rejection of the data file and its contents”
 Sham teaches: 
“after completing the handshake….” (Sham [0039], teaches a completion of handshake between two devices).
Uczekaj, LeBlance and Sham teach data communication for an aircraft, therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Uczekaj’s and LeBlance teachings to include handshake completion process as disclosed by Sham in order to confirm a connection is successfully established by receiving a completion indication response and, would have been consistent with rationale of use of known technique to improve similar devices (methods, or products) in same way (MPEP 2143 (I) (C).
Uczekaj, LeBlance and Sham do not teach:
Kimberly teaches:
“notify the client application of (a) the reception and acceptance of the data file and its contents, or (b) the abort or rejection of the data file and its contents” (Kimberly teaches reporting identifier messages regarding delivery status of content files sent to an aircraft onboard electronic system. The content file can be flight data (Kimberly [0286] [0100]).
All Uczekaj, Sham LeBlance and Kimberly teach data communication for an aircraft system, therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify Uczekaj, Sham and LeBlance to .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESFU N MEKONEN whose telephone number is (571)270-0587.  The examiner can normally be reached on Monday - Friday, 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TESFU N MEKONEN/Examiner, Art Unit 2454


/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2454